Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 14, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  157533                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ANTHONY BARON YOUNG, Personal                                                                       Richard H. Bernstein
  Representative of the Estate of KEN YOUNG,                                                          Elizabeth T. Clement
               Plaintiff-Appellee,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157533
                                                                   COA: 333794
                                                                   Oakland CC: 2015-145680-NO
  WALTON OIL, INC.,
             Defendant-Appellant.
  _______________________________________/

        On order of the Court, the application for leave to appeal the February 6, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 14, 2019
           a0611
                                                                              Clerk